DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
Examiner notes that on the RCE transmittal form, the IDS checkbox is not checked even though an IDS form is indeed attached also on 01/14/2022.

 Response to Amendment
The amendment filed 01/14/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner notes that on the RCE transmittal form, the IDS checkbox is not checked even though an IDS form is indeed attached also on 01/14/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Scalise on 06/29/2022 (see attached interview summary).

The application has been amended as follows: 
In claim 1, part (e), after “a second, opposite polarity terminal”, delete --- comprising --- and insert “consisting of”.
In claim 13, part (e), after “a positive terminal”, delete --- comprising --- and insert “consisting of”.
In claim 24, part (n), after “providing a second terminal”, delete --- comprising --- and insert “consisting of”.

Election/Restriction
Claims 1, 13, and their dependent claims are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 24-31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 13, and their dependent claims are allowable. Claims 5, 16, and 23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-D, as set forth in the Office action mailed on 12/28/2020, is hereby withdrawn and claims 5, 16, and 23 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-31 are allowed (inclusive of the Examiner’s Amendments and rejoinders noted above).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant invention is novel in view of the prior art because the metal lid serves as a terminal without being connected to other wiring or conductive pathways through the ceramic body therebelow. After a thorough and updated search, the previously applied primary references as well as newly cited references (below) teach that the state of the art directed to ceramic body and metal lid electrochemical cells similar to the present invention fail to teach that the second/positive terminal solely consists of the lid; instead, as noted below, the closes prior art teaches that there can be metal lids atop ceramic bodies (attached via metallization as required by the instant claims) but that terminals conductively connected to the lids also comprise lower terminals on the sides/bottoms external to the ceramic bodies, only attached to the lid via conductive pathways and wiring. Thus, the instant invention is novel in light of the above Examiner’s Amendments (supported by instant Figure 1 and at least Specification pages 4 and 18 along with claim 23 as filed in the 03/18/2021 claimset) in that the metal lid serves as a terminal opposite that formed by the conductive pathway.
Tamachi et al. (US-20140049878-A1) teaches an electrochemical cell (Tamachi ‘878 Abstract and Fig. 2) having a ceramic body 10 and metal lid 11 with metallization layers therebetween (Tamachi ‘878 [0102-0119]), with current collector 14 formed atop a titanium adhesion layer on the ceramic body inner surface (Tamachi ‘878 [0074-0075]), further teaching a conductive pathway within a via hole in the ceramic base serving as electrode 31 connected to external terminal 15 (Tamachi ‘878 [0126-0127] and Fig. 2). However, Tamachi ‘878 fails to teach that the stainless-steel lid serves as a terminal, such that the terminal consists of the lid; instead, Tamachi ‘878 teaches a second terminal 16 below ceramic body 10, connected via electrode 32 through ceramic body and conductively contacting the metallization layers (Tamachi ‘878 Fig. 2 and [0126-0127]).
Tamachi et al. (US-20130157121-A1) teaches a similar ceramic body and metal lid of an electrochemical cell (Tamachi ‘121 abstract) with cell electrode components arranged as instantly claimed (see Tamachi ‘121 Fig. 4) and titanium adhesion layer as claimed (Tamachi ‘121 [0071-0073]), but similarly to Tamachi ‘121 teaches both terminals 16 and 17 below the ceramic body connected via electrodes 31 and 32, thus failing to teach that a second/positive terminal consists of the metal lid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728